Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“determining an offset focal point along at least a portion of an axis of the virtual element that is closest to a viewport focal point at a vertical and horizontal center of the viewport; and
positioning, based at least on the movement of the at least a portion of the scene in the viewport and a distance between the offset focal point and the viewport focal point, the virtual element in the viewport”
The closest piece of prior art Zhang et al. (US 2010/0149310) describes dynamically changing/moving area within a window or frame, as a result, the area is substantially centered on the display; however, Zhang et al. fails to teach “determining an offset focal point along at least a portion of an axis of the virtual element that is closest to a viewport focal point at a vertical and horizontal center of the viewport; and positioning, based at least on the movement of the at least a portion of the scene in the viewport and a distance between the offset focal point and the viewport focal point, the virtual element in the viewport”.
Another piece of prior art Fan et al. (US 2018/0173980) describes determining that the simulated face region is aligned with the targeted face region in a case that the simulated face region is within the targeted face region; however, Fan et al. fails to teach “determining an offset focal point along at least a portion of an axis of the virtual element that is closest to a viewport focal point at a vertical and horizontal center of the viewport; and positioning, based at least on the movement of the at least a portion of the scene in the viewport and a distance between the offset focal point and the viewport focal point, the virtual element in the viewport”.
Another piece of prior art Valdivia et al. (US 2018/0095616) describes a reticle may automatically change as appropriate based on a determined current context, the reticle type may be based on a determined context based on the location and/or trajectory of the reticle with respect to one or more virtual objects; however, Valdivia et al. fails to teach “determining an offset focal point along at least a portion of an axis of the virtual element that is closest to a viewport focal point at a vertical and horizontal center of the viewport; and positioning, based at least on the movement of the at least a portion of the scene in the viewport and a distance between the offset focal point and the viewport focal point, the virtual element in the viewport”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612